Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 7/21/2022 have been fully considered but they are not persuasive.
On page 8-10 of the Applicant’s Response, Applicant:  “Therefore, Zhang does not disclose, teach, or suggest: “the activation/reactivation DCI including an update to a periodically-occurring scheduling, wherein an absolute time for the update to take effect is specified in a radio resource control (RRC) configuration of the activation/reactivation DCI,” as recited in independent claim 1. Accordingly, independent claim 1 is patentable over the applied prior art.“.
Examiner respectfully disagrees with Applicant’s argument.  Zhang discloses "In another example, the second UE may receive a second DC/ signal specifying information for updating the one or more configuration parameters for transmission without grant specified by the second RRC signal" (p179).  This reads on the limitation “the activation/reactivation DCI including an update to a periodically-occurring scheduling”.  Zhang also discloses ''At step 512, a second UE receives a second RRC signal from the base station. The second RRC signal may specify one or more configuration parameters for transmission without grant. In one embodiment, the second RRC signal may include[. .. ] starting time reference [=absolute time]" (p174). further details the starting time reference "starting time reference (for example, first symbol in a sub­frame)", thus rendering it clear that it refers to an absolute time. The RRC DCI combination is described with reference to figure 2 (p88).  Zhang discloses that the DCI and RRC comprise different parameters, thus the DCI cited by paragraph 179 cannot be understood as updating all the parameters of the second RRC.  Specifically, the parameters included in the DCI in the case of a RRC-DCI combination are specified in paragraph 66 and do not refer to starting time.  Thus, the starting time reference specified in the RRC is understood as being valid also for the updated parameters specified in a subsequent DCI (p66).  This interpretation of Zhang’s disclosure reads on “wherein an absolute time for the update to take effect is specified in a radio resource control (RRC) configuration of the activation/reactivation DCI”.
In view of the above discussions the rejection of claims 1-5 and 20-24 still stands.

Claim Rejections - 35 USC § 102
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-5 and 20-24 is/are rejected under 35 U.S.C. 102(a)(1)(a)(2) as being anticipated by Zhang et al. (US 2018/0288746) (“Zhang”).
For claims 1 and 20; Zhang discloses:  wireless communication for a user equipment (UE), comprising: receiving, by the UE, an activation/reactivation downlink control information (DCI) from a base station, the activation/reactivation DCI including an update to a periodically-occurring scheduling (paragraph 179:  another example, the second UE may receive a second DCI signal specifying information for updating the one or more configuration parameters for transmission without grant specified by the second RRC signal), wherein an absolute time for the update to take effect is specified in a radio resource control (RRC) configuration of the activation/reactivation DCI (paragraph 174:  a second UE receives a second RRC signal from the base station. The second RRC signal may specify one or more configuration parameters for transmission without grant. In one embodiment, the second RRC signal may include one or more of uplink (UL) frequency resources reserved for transmission without grant, starting time reference, resource periodicity, a time resource size parameter for transmission without grant); and applying the update to the periodically-occurring scheduling for communications of the UE beginning at and following the absolute time (paragraph 179:  After receiving the updates, the second UE may perform a UL transmission without grant in accordance with the updated one or more configuration parameters for transmission without grant).
For claims 2 and 21; Zhang discloses:  wherein the periodically-occurring scheduling comprises a semi-persistent scheduling (SPS) or configured grant (CG) parameter, wherein the absolute time is common to a group of UEs including the UE, wherein updates to one or more SPS or CG parameters of the group of UEs take effect simultaneously at the absolute time (paragraph 88, 91, 96, 100:  After the semi-static resource configuration, RRC signaling performs semi-static re-configuration for a grant-free user or a group of grant-free users (with a group ID) on the GF resources and parameters…2) time resources and period, including accessible starting/ending position of one data transmission time interval (e.g., TTI can be one symbol, mini-slot or slot) and time interval resource periodicity).
For claims 3 and 22; Zhang discloses:  wherein the absolute time is after an end of the activation/reactivation DCI (paragraph 80:  if a RRC signaling indicates just the periodicity information, one UE knows it is option 1 because it needs to wait for a DCI for further resource configuration and/or activation and to access the resource for transmission according to the periodicity).
For claims 4 and 23; Zhang discloses:  wherein the absolute time is a next boundary within a set of periodic time boundaries (paragraph 88:  starting time reference (for example, first symbol in a sub-frame)).
For claims 5 and 24; Zhang discloses:  wherein the absolute time is expressed in a frame index, a subframe index, a slot index, or a symbol index (paragraph 88:  starting time reference (for example, first symbol in a sub-frame)).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Arshad et al. (US 2019/0069319); Arshad discloses defining a set of time-frequency uplink distribution patterns utilizing preconfigured grants of time-frequency resources for the at least one wireless device.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN D BLANTON whose telephone number is (571)270-3933. The examiner can normally be reached 7am-6pm EST, Mon-Thu.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faruk Hamza can be reached on 571-272-7969. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOHN D BLANTON/Primary Examiner, Art Unit 2466